 In the Matter of RELIANCE MANUFACTURING COMPANYandINTER-NATIONAI, LADIES GARMENT WORKERS UNIONCaseNo. 9-R-1174THIRD SUPPLEMENTAL DECISIONANDAMENDMENT TO SECOND DIRECTION OF ELECTIONApril 14, 1915On March 24, 1945, the National Labor Relations Board issued aSupplemental Decision and Second Direction of Election in the above-entitled proceeding.'Thereafter United Construction Workers, Divi-sion of District 50, U. M. W. A., hereinafter called the U. C. W., re-quested that it also be represented on the ballot in the above-directedelection. 'The Regional Director has reported that the U. C. W. hassubmitted 327 membership application cards, the majority of whichdated after January 1, 1945.The Regional Director further reportsthat the I. L. G. W. U. does not oppose inclusion of the U. C. W. onthe ballot.Accordingly, the request is hereby granted.IT Is HEREBY ORDERED that the Second Direction of Election of March24, 1945, be amended by striking therefrom the words "whether or notthey desire to be represented by International Ladies Garment Work-ers Union, affiliated with the American Federation of Labor, for thepurposes of collective bargaining" and substituting therefor the words"whether they desire to be represented by International Ladies Gar-ment Workers Union, affiliated with the American Federation ofLabor, or by United Construction Workers, affiliated with UnitedMine Workers of America, for the purposes of collective bargaining,or by neither."CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.i 60 N. L. R. B. 1481.2The U. C. W. requestedthat its namethus appear on the ballot.This request is herebygranted.61 N. L.R. B., No. 78.571